Title: To James Madison from William E. Hũlings, 7 May 1802
From: Hũlings, William E.
To: Madison, James


SirNew Orleans 7th. May 1802.
You are, no doubt, acquainted with the suspension of the American Consular functions in this place, which took place by Order of his Catholic Majesty on the 9th. October 1799. And of my continuing, as Vice Consul of the U. S., to give such papers to the Citizens of said States, as were Necessary to their safety and benefit, under a well founded belief that the Governt. of this Port wou’d take no umbrage at my doing so. Since which I have uninterruptedly exercised the duties of my employ (with respect to American Citizens only) until the day before Yesterday, when I recd. from his Exclly. Don Manuel de Salcedo a letter, of which the inclosed is a true Copy.
I am persuaded that my well informed friend Daniel Clark Esqr. has given you a perfect knowledge of every Circumstance relative to the Interests of the United States, and their Citizens in this Port, and of the great necessity there is for the Public residence of a Consul, or Agent of their Nation, as long as it shall continue to be the place of their deposit.
We have a vast number of Boats in our harbour from the American Settlements, ladened with flour, tobacco, bacon, Salt Pork, Beef, Cordage; some Hemp; and Cotton of Natchez and Tenessee.
The Markets are exceedingly dull & Cash very scarce; And although there are upwards of thirty five American Vessels in Port, freight cannot be had to St. Domingo, the Windwd. Islands, or Jamaica under three to four dollars pr. barrel of flour.
We are in much uncertainty respectg. the cession of this country to France; every day brings us contradictory reports. We have been alarmed by some information recd by a Providence Gazette, stating that an Account had been brot. from London to that port, under date of the 8th March, that a rupture had taken place between England and Spain. No Vessel has arrived since to confirm or destroy the News. I am Sir With the greatest respect Your Most Obedt. humble Servt.
Wm. E Hũlings
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). Docketed by Brent.



   
   See Hũlings to JM, 2 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:139 and n. 1).



   
   In his letter to Hũlings, 5 May 1802 (2 pp.; in Spanish), Manuel de Salcedo quoted a letter from the intendant of Louisiana indicating that Hũlings was continuing to perform the duties of vice-consul of the U.S., and he reiterated the order to Hũlings to abstain from all public functions.


